UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-K ————— x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to ————— RELM WIRELESS CORPORATION (Exact name of registrant as specified in its charter) ————— Nevada 001-32644 59-3486297 (State of other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 7100 Technology Drive West Melbourne, Florida 32904 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (321) 984-1414 Securities registered pursuant to Section12(b) of the Act: Title of Class Name of each Exchange on Which Registered Common Stock, par value $.60 NYSE MKT Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yeso Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yeso Nox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yeso Nox The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on June30, 2014, based on the closing price of such stock on the NYSE MKT on such date, was $35,896,491. As of March 2, 2015, 13,665,087 shares of the registrant’s Common Stock were outstanding. Documents Incorporated by Reference: Portions of the registrant’s definitive proxy statement for its 2015 annual stockholders’ meeting are incorporated by reference in Part II (Item 5(d)) and in Part III (Items 10-14) of this report. The registrant’s definitive proxy statement will be filed with the Securities and Exchange Commission within 120 days after December 31, 2014. TABLE OF CONTENTS PART I 1 Item 1. Business. 1 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 11 Item 2. Properties 11 Item 3. Legal Proceedings 11 Item 4. Mine Safety Diclosures 11 PART II 11 Item 5. Market For Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities 11 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 8. Financial Statements and Supplementary Data 20 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures 22 Item 9B. Other Information 22 Part III 22 Item 10. Directors, Executive Officers and Corporate Governance 22 Item 11. Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13. Certain Relationships and Related Transactions, and Director Independence 23 Item 14. Principal Accounting Fees and Services 23 Part IV 23 Item 15. Exhibits, Financial Statement Schedules 23 SIGNATURES 26 i PART I Item 1. Business. General RELM Wireless Corporation (“RELM” or the “Company”) provides two-way radio communications equipment of high quality and reliability. In business for 68 years, RELM (NYSE MKT: RWC) designs, manufactures and markets wireless communications products consisting of two-way land mobile radios, repeaters, base stations, and related components and subsystems. Two-way land mobile radios can be units that are hand-held (portable) or installed in vehicles (mobile). Repeaters expand the range of two-way land mobile radios, enabling them to operate over a wider area. Base station components and subsystems are installed at radio transmitter sites to improve performance by enhancing the signal and reducing or eliminating signal interference and enabling the use of one antenna for both transmission and reception. We employ both analog and digital technologies in our products. Our digital technology is compliant with the Project 25 standard for digital land mobile radio equipment.The Project 25 standard (P-25) is adopted by representatives from the Association of Public Safety Communication Officials-International (APCO), the National Association of State Technology Directors (NASTD), the U.S. Federal Government and other public safety user organizations.Our P-25 digital products and our analog products function in the VHF (136MHz – 174MHz), UHF (380MHz – 470MHz, 450MHz – 520MHz), 700-800 MHz and 900MHz bands.Our P-25 KNG Series mobile and portable digital radios have been validated under the P-25 Compliance Assessment Program (“CAP”) as being P-25 compliant and interoperable with the communications network infrastructure of six of our competitors.Since we do not provide our own communications network infrastructure, we believe CAP validation provides confidence for federal, state and local emergency response agencies that our products are a viable and attractive alternative for use on the infrastructure of our competitors. We offer products under two brand names: BK Radio and RELM. Generally, BK Radio-branded products serve the government and public safety market, while RELM-branded products serve the business and industrial market. BK Radio-branded products consist of high-specification land-mobile radio equipment for professional radio users primarily in government, public safety and military applications. These products have more extensive features and capabilities than those offered in the RELM line. Our P-25 digital products are marketed under the BK Radio brand, which includes the next-generation KNG product line. RELM-branded products provide basic yet feature-rich and reliable two-way communications for commercial and industrial concerns, such as hotels, construction firms, schools, and transportation services. Typically these users are not radio professionals, and require easy, fast andaffordable communication among a defined group of users. We provide superior products and value to a wide array of customers with demanding requirements, including, for example, emergency response, public safety, homeland security and military customers of federal and state government agencies, as well as various commercial enterprises.Our two-way radio products excel in applications with harsh and hazardous conditions. They offer high-specification performance, durability and reliability at a lower cost relative to comparable offerings. Our principal executive offices are located at 7100 Technology Drive, West Melbourne, Florida 32904 and our telephone number is (321) 984-1414. Available Information Our Internet website address is www.relm.com. We make available on our Internet website free of charge our Annual Reports on Form10-K, Quarterly Reports on Form10-Q, Current Reports on Form8-K, and amendments to these reports as soon as practicable after we electronically file and/or furnish such material with or to the Securities and Exchange Commission. In addition, our Code of Business Conduct and Ethics, Audit Committee Charter and Corporate Governance Guidelines are available at our website. The information contained on our website is not incorporated by reference in this report. A copy of any of these materials may be obtained, free of charge, upon request from our investor relations department. All reports the Company files with or furnishes to the SEC also are available free of charge via the SEC’s electronic data gathering and retrieval (“EDGAR”) system available through the SEC’s website at http://www.sec.gov. The public may read and copy any materials filed by us with the SEC at the SEC’s Public Reference Room, treet, N.E., Washington, D.C. 20549, on official business days during the hours of 10 a.m. to 3 p.m. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. 1 Industry Overview Land mobile radio (“LMR”) communications consist of hand-held (portable) and vehicle mounted (mobile) two-way radios commonly used by the public safety sector (e.g., police, fire, and emergency responders), military and commercial business concerns (e.g., corporate disaster recovery, hotels, airports, farms, transportation service providers, and construction firms), and government agencies within the United States and abroad. LMR systems are constructed to meet an organization’s specific communication needs. The cost of a complete system can vary widely depending on the size and configuration. Likewise, the cost of radio sets can range from under $100 for a basic analog portable, to thousands of dollars for a fully featured P-25 digital unit. Typically, there are no recurring airtime usage charges. Accordingly, LMR usage patterns are considerably different from those for cellular and other wireless communications tools.LMR usage often consists of direct radio-to-radio communications outside of the range of a communication network with one to many members of a group.Also, LMR functions with push-to-talk operation (i.e. no call set-up or dialing a phone number is required).LMR communications often consist of multiple short (5 second) transmissions between multiple members of a group.For the public safety sector, this is known as Mission Critical Voice (MCV).The average useful life of a unit can vary, depending upon the application in which the unit is deployed and its handling. LMR systems are the most widely-used and longest-used form of wireless dispatch communications in the United States, having been first placed in service in 1921. LMR was initially used almost exclusively by law enforcement, and all radio communications were transmitted in an analog format. Analog transmissions typically consist of a voice or other signal modulated directly onto a continuous radio carrier wave. Over time, advances in technology decreased the cost of LMR products and increased their popularity and usage by businesses and other agencies. Responding to the growing usage, additional radio frequency spectrum was allocated by the Federal Communications Commission (“FCC”) for LMR use. More recently the LMR industry has been characterized by slow growth, reflecting several factors: ● LMR is a mature industry, having been in existence for over 90 years; ● some LMR users are in mature industry segments that have experienced slow growth rates; ● funding and budgets for government and public safety agencies have been constrained; and ● limited availability ofradio frequency spectrum, which hinders existing users in expanding their systems and potential new users from establishing new systems. Years ago, as a result of the limited spectrum availability, the FCC mandated that new LMR equipment utilize technology that is more spectrum-efficient. This effectively meant that the industry had to migrate to digital technology. Responding to the mandate, the Association of Public Safety Communications Officials (“APCO”), the National Association of State Technology Directors (NASTD), the U.S. Federal Government and the Telecommunications Industry Association (TIA), in concert with several LMR manufacturers, including RELM, recommended a standard for digital LMR devices that would meet the FCC spectrum-efficiency requirements and provide solutions to several problems experienced primarily by public safety users. The standard is called Project 25. The primary objectives of Project 25 are to: (i) allow effective and reliable communication among users of compliant equipment, regardless of its manufacturer, known as interoperability, (ii) maximize radio spectrum efficiency, and (iii) promote competition among LMR providers through an open system architecture. Although the FCC does not require public safety agencies or any radio users to purchase P-25 equipment or otherwise adopt the standard, compliance with the standard is a primary consideration for government and public safety purchasers. Users of nationally available 700 MHz frequencies designed for interoperability are required to use P-25 equipment.In addition, U.S. Federal Government grant programs that provide assistance in funding for state and local agencies to purchase interoperable communication equipment for first responders strongly encourage compliance to P-25 standards.Accordingly, although funding for LMR purchases by many government agencies is limited, we believe that as users upgrade equipment to achieve interoperability and comply with FCC narrow-banding mandates, demand for P-25 equipment will continue to grow.Additionally, the P-25 standard has also been widely adopted in other countries.The migration to P-25 equipment is primarily limited to government and public safety agencies. Radio users in the business and industrial market utilize alternative digital technologies (e.g. DMR) and analog LMR products. 2 Presently, the market is dominated by one supplier, Motorola Solutions, Inc.However, the open architecture of the P-25 standard is designed to eliminate the ability of one or more suppliers to lock out competitors. Formerly, because of proprietary characteristics incorporated in many LMR systems, a customer was effectively precluded from purchasing additional LMR products from a supplier other than the initial supplier of the system. Additionally, the system infrastructure technology was prohibitive for smaller suppliers to develop and implement. P-25 provides an environment in which users will increasingly have a wider selection of LMR suppliers, including smaller suppliers such as RELM. Description of Products and P-25 CAP Compliance We design, manufacture, and market wireless communications equipment consisting of two-way land mobile radios, repeaters, base stations, and related components and subsystems. We do not provide complete, integrated, communications systems and infrastructure. Two-way land mobile radios can be units that are hand-held (portable) or installed in vehicles (mobile). Repeaters expand the range of two-way land mobile radios, enabling them to communicate over a wider area. Base station components and subsystems are installed at radio transmitter sites to improve performance by enhancing the signal, reducing or eliminating signal interference and enabling the use of one antenna for both transmission and reception. We employ both analog and digital technologies in our products. Our digital products are compliant with P-25 specifications.Our P-25 digital products and our analog products function in the VHF (136MHz – 174MHz), UHF (380MHz – 470MHz, 450MHz – 520MHz) and 700-800 MHz bands. Our P-25 KNG Series mobile and portable digital radios have been validated under the P-25 Compliance Assessment Program (“CAP”) as being P-25 compliant and interoperable with the communications network infrastructure of six of our competitors.Since we do not provide our own communications network infrastructure, we believe CAP validation provides confidence for federal, state and local emergency response agencies that our products are a viable and attractive alternative for use on the infrastructure of our competitors. The P-25 Compliance Assessment Program is a voluntary program that allows land mobile radio equipment suppliers to formally demonstrate their products’ compliance with P-25 requirements. The purpose of the program is to provide federal, state and local emergency response agencies with evidence that the communications equipment they are purchasing satisfies P-25 standards for performance, conformance, and interoperability.The program is a result of legislation passed by the U.S. Congress to improve communication interoperability for first responders and is a partnership of the Department of Homeland Security’s (“DHS”) Command, Control and Interoperability Division, the National Institute of Standards and Technology, radio equipment manufacturers, and the emergency response community. Description of Markets Government and Public Safety Market The government and public safety market includes the military, fire, rescue, law enforcement, homeland security and emergency responder personnel. In most instances, BK Radio-branded products serve this market and are sold either directly to end-users, or through two-way communications dealers. Government and public safety sales represented approximately 95%, 94% and 93% of our total sales for 2014, 2013 and 2012, respectively. Government and public safety users currently use products that employ either P-25 digital or analog technology. However, public safety users in federal, state and local government agencies and certain other countries are migrating to digital P-25 products. The evolution of the standard and compliant digital products is explained in the Industry Overview section starting on page 2 of this report. 3 Business and Industrial Market This market includes enterprises of all sizes that require fast and affordable, push-to-talk communication among a discrete group of users such as corporate disaster recovery, hotels, construction firms, schools, and transportation service providers. Users in this market continue to predominantly utilize analog products. We offer products to this market under the RELM brand name. Our sales in this market may be direct to end-users or to dealers and distributors who then resell the products. Our sales to this market represented approximately 5%, 6% and 6% of our total sales for 2014, 2013 and 2012, respectively. Engineering, Research and Development Our engineering and product development activities are conducted by a team of 22 employees combined with contract engineering resources. Their primary development focus has been the design of our line of next generation P-25 digital products, the KNG Series, and related capabilities. The first models in the KNG line were introduced in 2008 and are included on our primary federal contract vehicles. Subsequently we added UHF and 700/800MHz products, as well as P-25 Phase I FDMA (Frequency Division Multiple Access) trunking and P-25 Phase II TDMA (Time Division Multiple Access) trunking.Our P-25 products also provide encrypted operation, GPS location services and network authentication services. Our first P-25 digital product, named the DPH, was introduced to the market in 2003. Shortly thereafter, the DPH was added to the contract to supply agencies of the U.S. Department of the Interior with digital two-way communications equipment. A segment of our engineering team is responsible for product specifications based on customer requirements and supervising quality assurance activities. They also have primary responsibility for applied engineering, production engineering and the specification compliance of contract manufacturers. For 2014, 2013 and 2012, our engineering and development expenses were approximately $3.7 million, $3.9million and $3.7million, respectively. Intellectual Property We presently have no United States patents in force. We hold several trademarks related to the names “RELM” and “BK Radio” and certain product names. We also rely on trade secret laws and employee and third party non-disclosure agreements to protect our intellectual property rights. Manufacturing and Raw Materials Our manufacturing strategy is to utilize the highest quality and most cost effective resources available for every aspect of our manufacturing. Consistent with that strategy, for many years we have successfully utilized outside contract arrangements for different segments of our manufacturing operations. These arrangements, some of which are with offshore concerns, have been managed and updated to meet our present requirements, and they continue to be instrumental in controlling our product costs, allowing us to be competitive and manage our gross margins. Contract manufacturers produce various subassemblies and products on our behalf. Generally, the contract manufacturers procure raw materials from RELM-approved sources and complete manufacturing activities in accordance with our specifications. Original Equipment Manufacturer (“OEM”) agreements and purchase orders govern the business relationship with the contract manufacturers. These agreements and purchase orders have various terms and may be renewed or modified upon agreement by both parties. Their scope may also be expanded to include new products in the future. We plan to continue utilizing contract manufacturing where it furthers our business objectives. This strategy allows us to focus on our core technological competencies of product design and development, and to reduce the substantial capital investment required to manufacture our products. We also believe that our use of experienced, high-volume manufacturers will provide greater manufacturing specialization and expertise, higher levels of flexibility and responsiveness, and faster delivery of product, all of which contribute toward product cost control. To ensure that products manufactured by others meet our quality standards, our production and engineering team works closely with our ISO 9002 industry-qualified contract manufacturers in all key aspects of the production process. We establish product specifications, select the components and, in some cases, the suppliers. We retain all document control. We also work with our contract manufacturers to improve process control and product design, and conduct periodic on-site inspections. 4 We rely upon a limited number of both domestic and foreign suppliers for several key products and components. We place purchase orders from time to time with these suppliers and have no guaranteed supply arrangements. In addition, certain components are obtained from single sources. During2014, 2013 and 2012, our operations were not materially impaired due to delays from single source suppliers. However, the absence of a single-source component could potentially delay the manufacture of finished products. We manage the risk of such delays by securing secondary sources where possible and redesigning products in response to component shortages or obsolescence. We strive to maintain strong relationships with all our suppliers. We anticipate that the current relationships, or others that are comparable, will be available to us in the future. Seasonal Impact We experience seasonality in our quarterly results in part due to governmental customer spending patterns that are influenced by government fiscal year budgets and appropriations.We also experience seasonality in our quarterly results in part due to our concentration of sales to federal and state agencies that participate in wildlandfire-suppression efforts, which are typically the greatest during the summer season when forest fire activity is heightened.In some years, these factors may cause an increase in sales for the second and third quarters compared with the first and fourth quarters of the same fiscal year.Such increases in sales may cause quarterly variances in our cash flow from operations and overall financial results. Significant Customers Sales to the United States Government represented approximately 40%, 34% and 39% of our total sales for the years ended December 31, 2014, 2013 and 2012, respectively. These sales were primarily to various government agencies, including those within the United States Department of Defense (“DOD”), the United States Forest Service (“USFS”) and the United States Department of the Interior (“DOI”). Backlog Ourbacklog of unshipped customer orders was approximately $4.2 million and$2.5million as of December 31, 2014 and2013, respectively. Competition We compete with other domestic and foreign companies primarily in the North American market, but also internationally.One dominant competitor, Motorola Solutions, Inc., is estimated to have well in excess of half the market for LMR products.We compete by capitalizing on our advantages and strengths, which include price, product quality, and customer responsiveness. Employees As of December 31, 2014, we had 101 full-time employees, most of whom are located at our West Melbourne, Florida facility; 50 of these employees are engaged in direct manufacturing or manufacturing support, 22 in engineering, 19 in sales and marketing, and 10 in headquarters, accounting and human resources activities. Our employees are not represented by any collective bargaining agreements, nor has there ever been a labor-related work stoppage. We believe our relations with our employees are good. Information Relating to Domestic and Export Sales The following table summarizes our sales of LMR products by customer location: (in Millions) United States $ $ $ International Total $ $ $ Additional financial information is provided in the financial statements at pages F-1 through F-18. 5 Item 1A. Risk Factors Various portions of this report contain forward-looking statements that involve risks and uncertainties. Actual results, performance or achievements could differ materially from those anticipated in these forward-looking statements as a result of certain risk factors, including those set forth below and elsewhere in this report. These risk factors are not presented in the order of importance or probability of occurrence. Our industry is characterized by rapidly changing technology Our business could suffer if we are unable to keep pace with rapid technological changes and product development in our industry. The market for our LMR products is characterized by ongoing technological development, evolving industry standards and frequent product introductions. The LMR industry is experiencing a transition from analog LMR products to digital LMR products. In addition, the APCO Project 25 standard is being increasingly adopted. We depend on the success of our LMR product line We currently depend on our LMR products as our sole source of sales. A decline in the price of and/or demand for LMR products, as a result of competition, technological change, the introduction of new products by us or others or a failure to manage product transitions successfully, could have a material adverse effect on our business, financial condition and results of operations. In addition, our future success will largely depend on the successful introduction and sale of new digital LMR products. Even if we successfully develop these products, the development of which is a complex and uncertain process requiring innovation and investment, we cannot guarantee that they will achieve market acceptance. We are engaged in a highly competitive industry We face intense competition from other LMR suppliers, and the failure to compete effectively could materially and adversely affect our market share, financial condition and results of operations. The largest supplier of LMR products in the world, Motorola Solutions, Inc., currently is estimated to have well in excess of half the market for LMR products. This supplier is also the world’s largest supplier of P-25 products. Some of our competitors are significantly larger and have longer operating histories, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources than we have. Some also have established reputations for success in developing and supplying LMR products, including providing complete, integrated, communications systems and infrastructure. We do not provide complete, integrated, communications systems and infrastructure.These advantages may allow them: ● to be more attractive to customers who desire a single source supplier of LMR products; ● to respond more quickly to new or emerging technologies and changes in customer requirements which may render our products obsolete or less marketable; ● to engage in more extensive research and development; ● to undertake more far-reaching marketing campaigns; ● to be able to take advantage of acquisitions and other opportunities; ● to adopt more aggressive pricing policies; and ● to be more attractive to potential employees and strategic partners. Many of our competitors have established extensive networks of sales locations and multiple distribution channels, which are more extensive than ours.We may not be able to compete successfully and competitive pressures may materially and adversely affect our business, results of operations and financial condition. An increase in the demand for P-25 products could benefit competitors who are better financed and have inventories on-hand that will meet such demand.P-25 products have been brought to the market by an increasing number of our competitors. Our first P-25 portable radio was brought to market in 2003, and in recent years we introduced a new line of P-25 products, the KNG Series, and have since expanded the product line.Bringing such products to market and achieving a significant market penetration for them will continue to require time and expenditures of funds. There can be no assurance that we will be successful in developing and marketing, on a timely basis, fully functional product enhancements or new products that respond to these and other technological advances, or that our new products will be accepted by customers. An inability to successfully develop and/or market products could have a material adverse effect on our business, results of operations and financial condition. 6 We face a number of risks related to the current economic conditions Current economic conditions in the United States and elsewhere remain uncertain.These uncertain economic conditions could materially and adversely impact our business, liquidity and financial condition in a number of ways, including: ● Potential deferment or reduction of purchases by customers: Significant budget deficits and limited appropriations confronting our federal, state and local government customers may cause them to defer or reduce purchases of our products. Furthermore, uncertainty about current and future economic conditions may cause customers to defer purchases of our products in response to tighter credit and decreased cash availability. ● Negative impact from increased financial pressures on third-party dealers and distributors: We make sales to certain of our customers through third-party dealers and distributors. If credit pressures or other financial difficulties result in insolvencies of these third parties and we are unable to successfully transition the end customers to purchase our products from other third parties, or directly from us, it could materially and adversely impact our operating results and financial condition. ● Limited access by us to credit and capital: Although we do not anticipate needing additional capital in the near term, the credit markets may limit our access to credit and impair our ability to raise capital, if needed, on acceptable terms or at all. The availability of our credit facility is conditioned upon our being in compliance with certain covenants We have a $5.0 million secured credit facility with Silicon Valley Bank (“SVB”). As of December 31, 2014 and as of the date of this report, there were no borrowings outstanding under the facility.The loan and security agreement, as amended, governing the credit facility contains certain financial maintenance and restrictive covenants.Failure to comply with any of these covenants would constitute an event of default that would permit SVB to accelerate repayment of any outstanding borrowings at the time of occurrence. We are currently in compliance with all covenants. However, there is no assurance that we will be able to comply with the covenants in the future or, in the event we fail to do so, that we will be able to either obtain a waiver from SVB or refinance the credit facility in a timely manner on acceptable terms or at all. We depend on a limited number of manufacturers and on a limited number of suppliers of components to produce our products We contract with manufacturers to produce portions of our products and our dependence on a limited number of contract manufacturers exposes us to certain risks, including shortages of manufacturing capacity, reduced control over delivery schedules, quality assurance, production yield and costs. If any of our manufacturers terminate production or cannot meet our production requirements, we may have to rely on other contract manufacturing sources or identify and qualify new contract manufacturers. The lead-time required to qualify a new manufacturer could range from approximately two to six months. Despite efforts to do so, we may not be able to identify or qualify new contract manufacturers in a timely and cost effective manner and these new manufacturers may not allocate sufficient capacity to us in order to meet our requirements. Any significant delay in our ability to obtain adequate quantities of our products from our current or alternative contract manufacturers could have a material adverse effect on our business, financial condition and results of operations. In addition, our dependence on limited and sole source suppliers of components involves several risks, including a potential inability to obtain an adequate supply of components, price increases, late deliveries and poor component quality.Approximately 52.5% of our material, subassembly and product procurements in 2014 were sourced from one supplier.Disruption or termination of the supply of these components could delay shipments of our products. The lead-time required for orders of some of our components is as much as six months. In addition, the lead-time required to qualify new suppliers for our components is as much as six months. If we are unable to accurately predict our component needs, or if our component supply is disrupted, we may miss market opportunities by not being able to meet the demand for our products. This may damage our relationships with current and prospective customers and, thus, have a material adverse effect on our business, financial condition and results of operations. 7 We depend heavily on sales to the U.S. Government We are subject to risks associated with our reliance on sales to the U.S. Government. For the year ended December 31, 2014, approximately 40% of our sales were to agencies and departments of the U.S. Government. These sales were primarily to agencies of the DOD, USFS, DOI and the DHS. There can be no assurance that we will be able to maintain this government business. Our ability to maintain our government business will depend on many factors outside of our control, including competitive factors, changes in government personnel making contract decisions, spending limits, and political factors. The loss of sales to the U.S. Government would have a material adverse effect on our business, financial condition and results of operations. In addition, most U.S. Government customers award business through a competitive bidding process, which results in greater competition and increased pricing pressure. The bidding process involves significant cost and managerial time to prepare bids for contracts that may not be awarded to us. Even if we are awarded contracts, we may fail to accurately estimate the resources and costs required to fulfill a contract, which could negatively impact the profitability of any contract award to us. In addition, following a contract award, we may experience significant expense or delay, contract modification or contract rescission as a result of customer delay or our competitors protesting or challenging contracts awarded to us in competitive bidding. We have deferred tax assets that we may not be able to utilize under certain circumstances If we incur future operating losses, we may be required to provide some or all of our deferred tax assets with a valuation allowance, resulting in additional non-cash income tax expense. The change in the valuation may have a material impact on future results. If we do not achieve sufficient federal taxable income in future years to utilize all or some of our net operating loss carry forwards, they will expire. Retention of our executive officers and key personnel is critical to our business The efforts of our President and Chief Executive Officer, our Chief Financial Officer, and our Chief Technology Officer, as well as other key executives and employees,are critical to our success. We do not have employment agreements with these individuals, and we cannot be sure that we will retain their services. We carry key-man life insurance of $5.0 million on the life of our President and Chief Executive Officer. Notwithstanding such life insurance, the loss of services from any of our executive officers or these other key employees due to any reason whatsoever could have a material adverse effect on our business, financial condition and results of operations. Our success is also dependent upon our ability to hire and retain qualified operations, development and other personnel. Competition for qualified personnel in our industry is intense. There can be no assurance that we will be able to hire or retain necessary personnel. The inability to attract and retain qualified personnel could have a material adverse effect on our business, financial condition and results of operations. We may not be able to manage our growth Acquisitions and other business transactions may disrupt or otherwise have a negative impact on our business and results of operations. We do not have any acquisitions currently pending, and there can be no assurance that we will complete any future acquisitions or other business transactions or that any such transactions which are completed will prove favorable to our business. We intend to seek stockholder approval for any such transactions only when so required by applicable law or regulation. We hope to grow rapidly, and the failure to manage our growth could materially and adversely affect our business, operations and financial condition. Our business plan contemplates, among other things, leveraging our products and technology for growth in our customer base and sales. This growth, if it materializes, could significantly challenge our management, employees, operations and financial capabilities. In the event of this expansion, we have to continue to implement and improve our operating systems and to expand, train, and manage our employee base. If we are unable to manage and integrate our expanding operations effectively, our business, results of operations and financial condition could be materially and adversely affected. 8 We are subject to government regulation Failure to comply with government regulations applicable to our business could result in penalties. Our products are regulated by the FCC and otherwise subject to a wide range of global laws. As a public company, we are subject to regulations of the Securities and Exchange Commission. We believe that we are in substantial compliance with all applicable federal regulations governing our business and we believe that we have obtained all licenses necessary for the operation of our business. Compliance with existing or future laws could subject us to future costs or liabilities, impact our production capabilities, constrict our ability to sell, expand or acquire facilities, restrict what products and services we can offer, and generally impact our financial performance.Failure to comply with these requirements and regulations or to respond to changes in these requirements and regulations could result in penalties on us such as fines, restrictions on operations or a temporary or permanent closure of our facility. These penalties could have a material adverse effect on our business, operating results and financial condition. In addition, there can be no assurance that we will not be materially and adversely affected by existing or new regulatory requirements or interpretations. In addition, the Dodd-Frank Wall Street Reform and Consumer Protection Act directed the SEC to implement disclosure requirements concerning public companies' use and sourcing of “conflict minerals” mined in the Democratic Republic of Congo and adjoining countries. The SEC rules issued in August 2012 necessitate a complex compliance process and related administrative expense for a company once it determines a conflict mineral is necessary to the functionality or production of a product that the company manufactures or contracts to manufacture.Such companies must then conduct a reasonable country of origin inquiry to determine if the conflict minerals originated in the covered countries and undertake due diligence on the source and chain of custody in order to file a conflict minerals report with the SEC.In addition to the increased administrative expense and management involvement as we navigate the aspects of the new requirements that apply to us, we may face a limited pool of suppliers who can provide us “conflict-free” components, parts and manufactured products, and we may not be able to obtain conflict-free products or supplies in sufficient quantities or at competitive prices for our operations.Also, since our supply chain is complex, we may face reputational challenges with our customers, stockholders and other stakeholders if we are unable to sufficiently verify the origins for any conflict minerals used in the products that we sell. We engage in business with manufacturers located in other countries We engage in business with manufacturers located in other countries. Approximately 69.4% of our material, subassembly and product procurements in 2014 were sourced internationally. Accordingly, we are subject to special considerations and risks not typically associated with companies operating solely in the United States. These include the risks associated with the political, economic and legal environments, among others. Our business, operating results and financial condition may be materially and adversely affected by, among other things, changes in the political and social conditions in foreign countries in which we maintain sourcing relationships, and changes in government policies with respect to laws and regulations, anti-inflation measures and method of taxation. We carry substantial quantities of inventory We carry a significant amount of inventory to service customer requirements in a timely manner. If we are unable to sell this inventory over a commercially reasonable time, in the future we may be required to take inventory markdowns, which would reduce our net sales and/or gross margins. In addition, it is critical to our success that we accurately predict trends in customer demand, including seasonal fluctuations, in the future and do not overstock unpopular products or fail to sufficiently stock popular products. Both scenarios could materially harm our business, operating results and financial condition. We rely on a combination of contract, trademark and trade secret laws to protect our intellectual property rights Currently, we hold no United States patents. As part of our confidentiality procedures, we generally enter into non-disclosure agreements with our employees, distributors and customers, and limit access to and distribution of our proprietary information. We also rely on trade secret laws to protect our intellectual property rights. Although we believe that trademark protection, trade secret laws and non-disclosure agreements should prevent another party from manufacturing and selling competing products or otherwise violating our intellectual property rights, there can be no assurance that the steps we have taken to protect our intellectual property rights will be successful. It may also be particularly difficult to protect our products and intellectual property under the laws of certain countries in which our products are or may be manufactured or sold. 9 Our fluctuating quarterly operating results could cause volatility in our stock price Our quarterly operating results may fluctuate significantly from quarter to quarter and may be below the expectations of securities analysts and investors, resulting in volatility for the market price for our common stock. Other factors affecting the volatility of our stock price include: ● future announcements concerning us or our competitors; ● the announcement or introduction of technological innovations or new products by us or our competitors; ● changes in product pricing policies by us or our competitors; ● changes in earnings estimates by us or our competitors or by securities analysts; ● additions or departures of our key personnel; and ● sales of our common stock. Acts of war or terrorism could have a material adverse effect on our operations and financial condition Acts of war or terrorism (wherever located around the world) may cause damage or disruption to our business, employees, suppliers, manufacturers, and customers that could have a material adverse effect on our business, operations and financial condition. While we cannot predict what impact a prolonged war on terrorism will have on the United States economy, we plan to prudently manage expenses, while continuing to invest in our business and make capital expenditures when they will increase productivity, profitably, or sales. Anyinfringement claim against us could have a material adverse effect on our financial condition Although we believe our products and technology do not infringe on any proprietary rights of others, as the number of competing products available in the market increases and the functions of those products further overlap, the potential for infringement claims may increase. Any such claims, with or without merit, may result in costly litigation or require us to redesign the affected product to avoid infringement or require us to obtain a license for future sales of the affected product.Any of the foregoing could have a material adverse effect upon our business, results of operations and financial condition.Any litigation resulting from any such claim could require us to incur substantial costs and divert significant resources, including the efforts of our management and engineering personnel. Certain provisions in our charter documents and Nevada law may discourage a potential takeover Certain provisions of our articles of incorporation and Nevada law could discourage or prevent potential acquisitions of our company that stockholders may consider favorable. Our articles of incorporation authorize the issuance of 1,000,000 shares of “blank check” preferred stock with such designations, rights and preferences as may be determined from time to time by our board of directors. Preferred stock could be issued, under certain circumstances, as a method of discouraging, delaying or preventing a change in control of our company, which could be unfavorable to our stockholders. We may not be able to maintain our NYSE MKT listing Our common stock has been listed on the NYSE MKT since 2005. There is no assurance that we will be able to satisfy the continued listing standards, which include, among others, minimum stockholders’ equity, market capitalization, pre-tax income and per share sales price. If our common stock is de-listed, we would be forced to list our common stock on the OTC Bulletin Board or some other quotation medium, depending on our ability to meet the specific requirements of those quotation systems. Selling our common stock would be more difficult because smaller quantities of shares would likely be bought and sold and transactions could be delayed. These factors could result in lower prices and larger spreads in the bid and ask prices for shares of our common stock. If this happens, we will have greater difficulty accessing the capital markets to raise any additional necessary capital. Future sales of shares of our common stock may negatively effect our stock price and impair our ability to raise equity capital Approximately 4.4million (32.0%) of our shares of outstanding common stock as of December 31, 2014 are owned by certain of our executive officers and directors and their affiliates, and may be resold publicly at any time subject to the volume and other restrictions under Rule144 of the Securities Act of 1933. Approximately 68% of our outstanding shares of common stock as of December 31, 2014 are freely tradable without restriction. 10 Sales of substantial amounts of shares of our common stock, or even the potential for such sales, could lower the market price of our common stock and impair our ability to raise capital through the sale of equity securities. Item 1B. Unresolved Staff Comments None. Item 2. Properties We do not own any real estate.We lease approximately 54,000 square feet of industrial space at 7100 Technology Drive in West Melbourne, Florida. The lease, as amended, has an expiration date of June30, 2020.Rental, maintenance and tax expenses for this facility were approximately $470,000, $477,000 and $475,000 in 2014, 2013 and 2012, respectively. We also lease 8,100 square feet of office space in Lawrence, Kansas, to accommodate a segment of our engineering team. The lease has an expiration date of December 31, 2019. Rental, maintenance and tax expenses for this facility were approximately $100,000 in 2014 and $92,000 in 2013 and 2012. Item 3. Legal Proceedings From time to time we may be involved in various claims and legal actions arising in the ordinary course of our business. There were no pending material claims or legal matters as of December 31, 2014. Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market For Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities (a) Market Information. Our common stock trades on the NYSE MKT under the symbol “RWC.” The following tables set forth the high and low closing sales price for our common stock for the quarterly periods for the years ended December 31, 2014 and 2013, as reported by the NYSE MKT. Common Stock High Low 2014 Quarter Ended First Quarter $ $ Second Quarter Third Quarter Fourth Quarter High Low 2013 Quarter Ended First Quarter $ $ Second Quarter Third Quarter Fourth Quarter (b) Holders. On March 2, 2015, there were 914holders of record of our common stock. (c) Dividends. 11 We did not pay any cash dividends on our common stock during 2014 or 2013.The declaration and payment of cash dividends, if any, is subject to the discretion of our board of directors and final determination based upon its consideration of our operating results, financial condition and anticipated capital requirements, as well as such other factors it may deem relevant.In addition, our credit facility provides that payment of cash dividends in any twelve-month period may not exceed $3.5 million. (d) Securities Authorized for Issuance under Equity Compensation Plans. The information required by this item is incorporated by reference to our definitive proxy statement to be filed within 120 days of our fiscal year end in connection with the solicitation of proxies for our 2015 meeting of stockholders. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Executive Summary Our financial and operating results for 2014 improved significantly from the prior year.Total sales, sales of P-25 digital products and sales of new KNG products all increased compared with the previous year, while selling, general and administrative expenses as a percentage of sales declined and net income increased from the prior year.Additionally, our working capital improved during 2014, due in large part to cash generated from operating activities. Net sales for 2014 increased approximately 14.6% to $31.0 million, compared with $27.0 million for the prior year.Sales of P-25 digital products for 2014 increased 26.6% to approximately $22.4 million (72.3% of total sales) compared with approximately $17.7 million (65.4% of total sales) last year.The comparative growth in both total sales and sales of digital products was attributable to gains within new federal, state and local government markets, as well as with international and longstanding legacy customers.Additionally, the growth was comprised almost entirely of P-25 digital products, including our line of KNG P-25 digital models.We also realized sales contributions from our legacy D-series radios largely for wildland fire related applications. Gross profit margin as a percentage of sales in 2014 was 42.6%, compared with 43.5% for the prior year.Our gross margin is primarily a reflection of the mix of products sold, manufacturing overhead absorption and competitive pressures.These factors, generally, showed improvement from the first quarter as the year progressed. Selling, general and administrative expenses for 2014 totaled approximately $10.7 million, or 34.4% of sales, compared with $10.1 million, or 37.4% of sales,last year.The increase was attributed primarily to sales andincentive related compensation. Pretax income for 2014 increased approximately 52.3% to $2.5 million, compared with $1.7 million last year.For 2014, we recognized income tax expense of approximately$878,000, compared with $515,000 last year.Our income tax expense for both years is largely non-cash, as a result of deferred items derived primarily from net operating loss carryforwards. Net income for 2014 increased approximately 42.1% to $1.6 million ($0.12 per basic and diluted share), compared with approximately $1.1 million ($0.08 per basic and diluted share) for the prior year. As of December 31, 2014, working capital increased 12.5% to approximately $28.9 million, of which $14.6 million was comprised of cash and trade receivables.This compares with working capital totaling approximately $25.7 million at year end 2013, which included $10.8 million of cash and trade receivables.Also, as of December 31, 2014 there were no borrowings outstanding under our revolving credit facility. We experience seasonality in our quarterly results in part due to governmental customer spending patterns that are influenced by government fiscal year-end budgets and appropriations.We also experience seasonality in our quarterly results in part due to our concentration of sales to federal and state agencies that participate in wildland fire-suppression efforts, which are typically the greatest during the summer season when forest fire activity is heightened.In some years, these factors may cause an increase in sales for the second and third quarters compared with the first and fourth quarters of the same fiscal year.Such increases in sales may cause quarterly variances in our cash flow from operations and overall financial condition. 12 Results of Operations As an aid to understanding our operating results, the following table shows items from our consolidated statements of operations expressed as apercentage of sales: Percent of Sales for Years Ended December 31 2014 2013 Sales % % Cost of products Gross margin Selling, general and administrative expenses Net interest and other expense Income before income tax expense Income tax expense Net income % % Fiscal Year 2014 Compared With Fiscal Year 2013 Sales, net For 2014 net sales increased 14.6% to approximately $31.0 million, compared with approximately $27.0 million for the prior year.Sales of P-25 digital products in 2014 increased 26.6% to approximately $22.4 million (72.3% of total sales), compared with approximately $17.7million (65.4% of total sales) for 2013. The comparative growth in both total sales and sales of digital products was widespread across new federal, state, local and international customers, as well as some of our longstanding legacy customers.These sales were almost entirely for P-25 digital products, a substantial portion of which was comprised of our broad line of KNG P-25 digital models.However, we also realized sales contributions from our legacy D-series radios largely for wildland fire related applications. During 2014 we continued to make gains with customers and markets that were relatively new for us, including certain branches of the U.S. Departments of Treasury and Defense and several state and county agencies.Such gains are attributable primarily to our KNG product line, which spans all the major frequency bands and offers a wide array of technology and features. We believe 2014 provided some encouraging signs that the business and government funding climate may be improving, and that the awareness of RELM’s value proposition is increasing. Cost of Products and Gross Margin Cost of products as apercentage of sales for 2014 was 57.4% compared with 56.5% in 2013. Our cost of products and gross profit margin are primarily related to material and labor costs, product mix, manufacturing volumes and pricing.The cost of products and corresponding gross profit margin, particularly during the first quarter, reflected some competitive pressures and a less favorable mix of product sales.Also, manufacturing volumes early in the year were impacted by lower sales and inventory reduction initiatives.Accordingly, we did not optimize the utilization and absorption of our manufacturing and support expenses.We realized improvements in these factors as the year progressed, with gross profit margin improving 3.6% from the first quarter to the fourth. During the first quarter 2014 we disposed of obsolete inventory that had been fully reserved previously.There was no material impact on our balance sheet or statement of operations as a result of this transaction. We continue to utilize contract manufacturing relationships to maximize production efficiencies and minimize material and labor costs.We also regularly consider manufacturing alternatives to improve quality, speed and costs.We anticipate that our current contract manufacturing relationships or comparable alternatives will be available to us in the future.We believe leveraging increased sales volumes and P-25 product sales, combined with the aforementioned manufacturing improvements, should yield gross margin improvements.We may encounter product cost and competitive pricing pressures in the future.However, the extent of their impact on gross margins, if any, is uncertain. 13 Selling, General and Administrative Expenses Selling, general and administrative (“SG&A”) expenses consist of marketing, sales, commissions, engineering, product development, management information systems, accounting, headquarters expenses and non-cash share-based employee compensation expense. For 2014, SG&A expenses totaled approximately $10.7 million, or 34.4% of sales, compared with approximately $10.1million, or 37.4% of sales, for the prior year. Engineering and product development expenses for 2014 totaled approximately $3.7 million (11.9% of sales) compared with approximately $3.9 million (14.3% of sales) last year.The decrease is attributed primarily to a decline in the amortization of capitalized software, as one project was fully amortized. Marketing and selling expenses for 2014 totaled approximately $3.9 million, or 12.5% of sales, compared with $3.5 million, or12.8% of sales, last year.The increase relates primarily to commissions and incentives, which directly correlate with the increase in sales. General and administrative expenses for 2014 totaled approximately $3.1 million, or 10.0% of sales, compared with $2.8 million (10.4% of sales) last year.The increase was attributed primarily to headquarters and incentive compensation related expenses. Operating Income Operating income for 2014 increased 52.3% to approximately $2.5 million (8.1% of sales), compared with approximately $1.7 million (6.1% of sales) for 2013.The improvement in operating income for the year was primarily the result of increased total sales and sales of P-25 digital products. Interest Income/Expense, net For 2014 we earned approximately $1,000 in interest income and incurred no interest expense for 2014 or the prior year.Interest expense may be incurred from time to time on outstanding borrowings under our revolving credit facility and earned interest income on our cash balances.The interest rate on such revolving credit facility as of December 31, 2014 was 4.00% per annum.This rate is variable based on the lender’s prime rate and our adjusted quick ratio.Our revolving credit facility was not utilized during 2014 or 2013. Income Tax Expense We recorded income tax expense for 2014 of approximately $900,000, compared with $515,000 last year.Our income tax expense and benefit are primarily non-cash. As of December 31, 2014, our net deferred tax assets totaled approximately $6.1 million, and are primarily composed of net operating loss carry forwards (“NOLs”). These NOLs total $6.4 million for federal and $14.5 million for state purposes, with expirations starting in 2018 through 2030. In order to fully utilize the net deferred tax assets, we will need to generate sufficient taxable income in future years to utilize our NOLs prior to their expiration.ASC Topic 740, “Income Taxes”, requires us to analyze all positive and negative evidence to determine if, based on the weight of available evidence, we are more likely than not to realize the benefit of the net deferred tax assets. The recognition of the net deferred tax assets and related tax benefits is based upon our conclusions regarding, among other considerations, estimates of future earnings based on information currently available and current and anticipated customers, contracts and product introductions, as well as historical operating results and certain tax planning strategies. 14 We have evaluated the available evidence and the likelihood of realizing the benefit of our net deferred tax assets.From our evaluation we have concluded that based on the weight of available evidence, it is more likely than not that we will realize the benefit of our net deferred tax assets recorded at December 31, 2014.We cannot presently estimate what, if any, changes to the valuation of our deferred tax assets may be deemed appropriate in the future.If we incur future losses, it may be necessary to record a valuation allowance related to the deferred tax assets recognized as of December 31, 2014. Accounting for Income Taxes We account for income taxes using the asset and liability method specified by ASC Topic 740, “ Income Taxes”, as modified by ASC Topic 740-10-05.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using the enacted tax rates expected to apply in the period in which the deferred tax asset or liability is expected to be realized. The effect of changes in net deferred tax assets and liabilities is recognized on our consolidated balance sheets and consolidated statements of income in the period in which the change is recognized. Valuation allowances are provided to the extent that it is more likely than not that some portion, or all, of deferred tax assets will not be realized. In determining whether a tax asset is realizable, we consider among other things, estimates of future earnings based on information currently available, current and anticipated customers, contracts and new product introductions, as well as recent operating results during 2014, 2013 and 2012, and certain tax planning strategies. If we fail to achieve the future results anticipated in the calculation and valuation of net deferred tax assets, we may be required to adjust our valuation allowance related to our deferred tax assets in the future. Fiscal Year 2013 Compared With Fiscal Year 2012 Sales, net For 2013 net sales totaled approximately $27.0 million compared with approximately $27.6 million for the prior year.Sales of P-25 digital products in 2013 totaled approximately $17.7 million (65.4% of total sales), compared with approximately $17.9million (65.0% of sales) for 2012. During the year we experienced a decline in sales primarily from federal public safety customers, including our traditional legacy strongholds in the USDA and DOI, as agencies contended with funding constraints and operating budget uncertainties, including the temporary federal government shutdown and sequestration.This was partially recouped through sales gains with certain military customers as well as state and local public safety agencies.Also, on a comparative basis, the prior year benefitted from significant new business from some international and state and local sources that were not replicated in 2013. During the year we made gains with customers and markets that were relatively new for us, including certain branches of the U.S. Departments of Defense and Homeland Security as well as several state and municipal agencies.Such gains were made possible by our expanded KNG line of products, technology and capabilities. Cost of Products and Gross Margin Cost of products as apercentage of sales for 2013 was 56.5% compared with 52.6% in 2012. Our cost of products and gross margin are primarily related to material and labor costs, product mix, manufacturing volumes and pricing.The cost of products and corresponding gross margin for 2013 reflected a less favorable mix of product sales as well as competitive pressure and a decline in total sales.Furthermore, manufacturing volumes decreased in 2013 compared with the prior year as a result of inventory reduction initiatives and reduced sales.Accordingly we did not fully absorb our base of manufacturing and support expenses. Selling, General and Administrative Expenses Selling, general and administrative (“SG&A”) expenses consist of marketing, sales, commissions, engineering, product development, management information systems, accounting, headquarters expenses and non-cash share-based employee compensation expense. 15 For 2013, SG&A expenses decreased approximately $66,000 (0.6%) to approximately $10.1 million, or 37.4% of sales, compared with approximately $10.2million, or 36.9% of sales, for the prior year. Engineering and product development expenses for 2013 totaled approximately $3.9 million (14.3% of sales) compared with approximately $3.7 million (13.3% of sales) last year.The increase was attributable primarily to the amortization of capitalized software, compensation expenses and contract engineering resources pertaining to development initiatives. Marketing and selling expenses for 2013 decreased by approximately $216,000 (5.9%) to approximately $3.5 million (12.8% of sales), compared with $3.7 million (13.3% of sales) last year.The decrease in marketing and selling expenses related primarily to commissions and incentive compensation, which directly correlate with our sales performance. General and administrative expenses for 2013 decreased by approximately $36,000 (1.3%) to approximately $2.8 million (10.4% of sales), compared with $2.8 million (10.3% of sales) last year.The decrease was primarily attributed to incentive compensation expenses, which were partially offset by increases in public company and headquarters related expenses. Operating Income Operating income for 2013 totaled approximately $1.6 million (6.1% of sales), compared with approximately $2.9 million (10.5% of sales) for 2012.The decrease in operating income for the year was primarily the result of lower sales combined with increased cost of products. Interest Expense, net For 2013 we incurred no interest expense compared with interest expense of $4,000 for the prior year.We incur interest expense on outstanding borrowings under our revolving credit facility and earn interest income on our cash balances.Our revolving credit facility was not utilized during 2013.The interest rate on our revolving credit facility as of December 31, 2013 was 4.0% per annum. Income Tax Expense We recorded income tax expense for 2013 of approximately $0.5 million, compared with $0.8 million last year. As of December 31, 2013, our net deferred tax assets totaled approximately $6.9 million, and are primarily composed of net operating loss carry forwards (“NOLs”). These NOLs total $7.5 million for federal and $15.1 million for state purposes, with expirations starting in 2018 through 2030. In order to fully utilize the net deferred tax assets, we will need to generate sufficient taxable income in future years to utilize our NOLs prior to their expiration.ASC Topic 740, “Income Taxes”, requires us to analyze all positive and negative evidence to determine if, based on the weight of available evidence, we are more likely than not to realize the benefit of the net deferred tax assets. The recognition of the net deferred tax assets and related tax benefits is based upon our conclusions regarding, among other considerations, estimates of future earnings based on information currently available and current and anticipated customers, contracts and product introductions, as well as historical operating results and certain tax planning strategies. We evaluated the available evidence and the likelihood of realizing the benefit of our net deferred tax assets.From our evaluation we concluded that based on the weight of available evidence, it was more likely than not that we would realize the benefit of our net deferred tax assets recorded at December 31, 2013.We couldn’t estimate what, if any, changes to the valuation of our deferred tax assets may be deemed appropriate in the future. Accounting for Income Taxes We account for income taxes using the asset and liability method specified by ASC Topic 740, “ Income Taxes”, as modified by ASC Topic 740-10-05.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using the enacted tax rates expected to apply in the period in which the deferred tax asset or liability is expected to be realized. The effect of changes in net deferred tax assets and liabilities is recognized on our consolidated balance sheets and consolidated statements of income in the period in which the change is recognized. Valuation allowances are provided to the extent that it is more likely than not that some portion, or all, of deferred tax assets will not be realized. In determining whether a tax asset is realizable, we consider among other things, estimates of future earnings based on information currently available, current and anticipated customers, contracts and new product introductions, as well as recent operating results during 2013, 2012 and 2011, and certain tax planning strategies. If we fail to achieve the future results anticipated in the calculation and valuation of net deferred tax assets, we may be required to adjust our valuation allowance related to our deferred tax assets in the future. 16 Changing Prices Changing prices for the years ended December 31, 2014 and2013 did not have a material impact on our operations.The extent of competitive pricing pressure in the future and its impact is uncertain. Liquidity and Capital Resources For the year ended December 31, 2014, net cash provided by operating activities totaled approximately $4.0 million compared with approximately $2.0 million last year. The cash provided by operating activities for 2014 was primarily related to net income, depreciation and amortization, deferred tax assets, accounts payable and accrued compensation.These items were partially offset by changes in accounts receivable and inventories.For the year ended December 31, 2014, we realized net income of approximately $1.6 million compared with approximately $1.1 million last year.Depreciation and amortization totaled approximately $1.2 million for 2014, compared with $1.5 million last year.Deferred tax assets for 2014 decreased by approximately $0.9 million due to non-cash tax expense on our pretax income.This compared to a decrease of $0.5 million for the prior year.Accrued compensation and related taxes as of December 31, 2014 increased by approximately $0.5 million reflecting increased incentive compensation related to improved sales and operating results.For the prior year, accrued compensation decreased approximately $0.7 million.Accounts payable for the year increased approximately $0.5 million as a result of increasing business volumes and related purchases.Last year accounts payable decreased by approximately $0.2 million.Accounts receivable as of December 31, 2014 increased by approximately $0.4 million related to sales that were consummated late in the year that had not yet completed the collection cycle.For the prior year accounts receivable increased by approximately $0.8 million.Net inventories increased during the year ended December 31, 2014 by approximately $0.5 million reflecting growing business volumes and purchases of long-lead components.During 2013, net inventories decreased by approximately $1.6 million as a result of inventory reduction initiatives. Cash used in investing activities for 2014 totaled approximately $697,000 compared with approximately $678,000 last year.Cash used in investing activities for both years was primarily to fund the purchase of engineering and manufacturing equipment.During the prior year we also used approximately $340,000 for the development of software.We anticipate that future capital expenditures will be funded through our existing cash balance and operating cash flow. Cash provided by financing activities for 2014 and 2013 totaled approximately $144,000 and $52,000, respectively, representing proceeds from the issuance of common stock upon the exercise of stock options. We have a secured revolving credit facility with Silicon Valley Bank (“SVB”), which was most recently amended in January 2015, with a maximum borrowing availability of $5.0 million (subject to the borrowing base) and a maturity date of December 30, 2015.The loan and security agreement, as amended, governing this revolving credit facility contains customary borrowing terms and conditions, including the accuracy of representations and warranties, compliance with financial maintenance and restrictive covenants and the absence of events of default.The terms of the loan and security agreement include the following: ● Financial maintenance covenants, required to be maintained at all times and tested on the last day of each month, of: (1) a ratio of “quick assets to current liabilities” minus “deferred revenue” (all as defined in the loan and security agreement) of at least 1.25:1.00 and (2) “tangible net worth” (as defined in the loan and security agreement) of at least $26.5 million, increasing by (a) 50% of quarterly net profits and (b) 75% of net proceeds derived from issuances of equity and issuances of subordinated debt. 17 ● Borrowings under the revolving credit facility bear interest at the prime rate, as in effect from time to time, plus 50 basis points, provided if our “Adjusted Quick Ratio” is greater than or equal to 1.50 to 1.00, then the interest rate is the prime rate. ● The maximum that we may borrow at any given time is based on, among other things, eligible accounts receivable, inventory, and cash. ● Our obligations are secured by substantially all of our assets, principally accounts receivable and inventory. ● We are permitted to pay cash dividends the total of which may not exceed $3.5 million in the aggregate during any twelve month period so long as an event of default does not exist at the time of such dividend and would not exist after giving effect to such dividend. For a more detailed description of such borrowing terms and conditions, reference is made to Note 6 (Debt) of our Consolidated Financial Statements included elsewhere in this report. We were in compliance with all covenants under the loan and security agreement, as amended, as of December 31, 2014 and as of the date of this report on Form 10-K.As of December 31, 2014 and the date ofthis report, there were no borrowings outstanding under therevolving credit facility. As of December 31, 2014 and the date of this report, there wasapproximately $3.0of borrowingavailableunder the revolving credit facility. Our cash balance at December 31, 2014 was approximately $11.4 million. We believe these funds combined with anticipated cash generated from operations and borrowing availability under our revolving credit facility are sufficient to meet our working capital requirements for the foreseeable future.However, although we do not anticipate needing additional capital in the near term, financial and economic conditions could limit our access to credit and impair our ability to raise capital, if needed, on acceptable terms or at all. We also face other risks that could impact our business, liquidity and financial condition. For a description of these risks, see “Item 1A. Risk Factors” starting on page 6 of this report. Off Balance Sheet Arrangements We do not have any off balance sheet arrangements. Recent Accounting Pronouncements There have been no recent accounting pronouncements or changes in accounting pronouncements that impacted the years ended December 31, 2014 and 2013. In May 2014, the FASB issued guidance on revenue recognition, which provides for a single, principles-based model for revenue recognition and replaces the existing revenue recognition guidance. The guidance is effective for annual and interim periods beginning on or after December 15, 2016, and will replace most existing revenue recognition guidance under U.S. GAAP when it becomes effective. It permits the use of either a retrospective or cumulative effect transition method and early adoption is not permitted. The Company is in the process of evaluating the effect this standard will have, if any, on its condensed consolidated financial statements and related disclosures. Critical Accounting Policies and Estimates In response to the SEC’s financial reporting release, FR-60, Cautionary Advice Regarding Disclosure About Critical Accounting Policies, we have selected for discussion our revenue recognition process and our more subjective accounting estimation processes. These processes affect our reported revenues and current assets and are therefore critical in assessing our financial and operating status. The processes for determining the allowance for collection of trade receivables, reserves for excess or obsolete inventory, reserve for product warranty,software development and income taxes, involve certain assumptions that if incorrect could create an adverse impact on our operations and financial position. 18 Revenue Sales revenue is recognized when the earnings process is complete and collection is reasonably assured. The earnings process is generally complete when the product is shipped by the Company or delivered to the customer, depending upon whether the title to the goods, as well as the risks and benefits of ownership are transferred to the customer at point of shipment or point of delivery. However, sales to the federal government are recognized when the products are delivered. For extended warranties, sales revenue associated with the warranty is deferred at the time of sale and later recognized on a straight-line basis over the extended warranty period.We periodically review our revenue recognition procedures to assure that such procedures are in accordance with ASC Topic 605, “Revenue Recognition.” Allowance for Doubtful Accounts The allowance for doubtful accounts was approximately $49,000 on gross trade receivables ofapproximately $3.3million as of December 31, 2014, as compared with $84,000 on gross trade receivables of approximately $2.9 million as of December 31, 2013. This allowance is used to state trade receivables at a net realizable value or the amount that we estimate will be collected on our gross receivables as of December 31, 2014. Because the amount that we will actually collect on the receivables outstanding as of December 31, 2014 cannot be known with certainty as of this report’s date, we rely on prior experience. Our historical collection losses have typically been infrequent with write-offs of trade receivables being less than 1% of sales during past years.Accordingly, we have maintained a general allowance of up to approximately 5% of the gross trade receivables balance in order to allow for future collection losses that arise from customer accounts that do not indicate the inability to pay but turn out to have such an inability. Currently, our general allowance on trade receivables is approximately 1.5% of gross receivables. As revenues and total receivables increase, the allowance balance may also increase. We also maintain a specific allowance for customer accounts that we know may not be collectible due to various reasons such as bankruptcy and other customer liquidity issues. We analyze our trade receivable portfolio based on the age of each customer’s invoice. In this way, we can identify those accounts that are more likely than not to have collection problems. We may reserve a portion or all of the customer’s balance. As of December 31, 2014 we hadno specific allowance on trade receivables.Last year our specific allowance on trade receivables was approximately $45,000, which represented approximately 54% of one customer account. Excess and Obsolete Inventory The allowance for obsolete and slow moving inventory was approximately $1.7million and $3.0 million at December 31, 2014 and 2013, respectively. The allowance was decreased during the first quarter of 2014 as we disposed of obsolete inventory that had been fully reserved previously.There was no material impact on our balance sheet or statement of operations as a result of this transaction. The reserve for slow-moving, excess, or obsolete inventory is used to state our inventories at the lower of cost or market. Because the amount of inventory that we will actually recoup through sales cannot be known with certainty at any particular time, we rely on past sales experience, future sales forecasts, and our strategic business plans. Generally, in analyzing our inventory levels, we classify inventory as having been used or unused during the past year and establish a reserve based upon several factors, including, but not limited to, business forecasts, inventory quantities and historic usage profile. Supplemental to the aforementioned analysis, specific inventory items are reviewed individually by management. Based on the review, considering business levels, future prospects, new products and technology changes, the valuation of specific inventory items may be adjusted to reflect an accurate valuation, in the business judgment of management. Management also performs a determination of net realizable value for all finished goods with a selling price below cost. For all such items, the inventory is valued at not more than the selling price less cost, if any, to sell. Reserve for Product Warranty We offer two-year warranties to our customers depending on the specific product and terms of the customer purchase agreement. Our typical warranties require it to repair and replace defective products during the warranty period at no cost to the customer. At the time the product revenue is recognized, we record a liability for estimated costs under its warranties. The costs are estimated based on historical experience. We periodically assess the adequacy of our recorded liability for product warranties and adjust the amount as necessary. Software Development We account for the costs of software within its products in accordance with ASC Topic 985-20 “Costs of Software to be Sold, Leased orMarketed”, under which certain software costs incurred subsequent to the establishment of technological feasibility are capitalized and amortized over the estimated lives of the related products. We determine technological feasibility to be established upon the internal release of a detailed program design as specified by Topic 985-20. Upon the general release of the product to customers, development costs for that product are amortized over periods not exceeding five years, based on current and future revenue of the product.Net capitalized software costs totaled approximately $753,000 as of December 31, 2014, as compared with approximately $1.5 million as of December 31, 2013. 19 Income Taxes We account for income taxes using the asset and liability method specified by ASC Topic 740, “Income Taxes”, as modified by ASC Topic 740-10-05. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using the enacted tax rates expected to apply in the period in which the deferred tax asset or liability is expected to be realized. The effect of changes in net deferred tax assets and liabilities is recognized on our consolidated balance sheets and consolidated statements of operations in the period in which the change is recognized. Valuation allowances are provided to the extent that it is more likely than not that some portion, or all, of deferred tax assets will not be realized. In determining whether a tax asset is realizable, we consider among other things, estimates of future earnings based on information currently available, current and anticipated customers, contracts and new product introductions, as well as recent operating results and certain tax planning strategies. If we fail to achieve the future results anticipated in the calculation and valuation of net deferred tax assets, we may be required to adjust the valuation allowance related to our deferred tax assets in the future. Forward-Looking Statements We believe that it is important to communicate our future expectations to our security holders and to the public. This report, therefore, contains statements about future events and expectations which are “forward-looking statements” within the meaning of Sections 27A of the Securities Act of 1933 and 21E of the Securities Exchange Act of 1934, including the statements about our plans, objectives, expectations and prospects under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” You can expect to identify these statements by forward-looking words such as “may,” “might,” “could,” “would,” “will,” “anticipate,” “believe,” “plan,” “estimate,” “project,” “expect,” “intend,” “seek” and other similar expressions. Any statement contained in this report that is not a statement of historical fact may be deemed to be a forward-looking statement. Although we believe that the plans, objectives, expectations and prospects reflected in or suggested by our forward-looking statements are reasonable, those statements involve risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements, and we can give no assurance that our plans, objectives, expectations and prospects will be achieved. Important factors that might cause our actual results to differ materially from the results contemplated by the forward-looking statements are contained in “Item 1A. Risk Factors” and elsewhere in this report and in our subsequent filings with the Securities and Exchange Commission. We assume no obligation to publicly update or revise any forward-looking statements made in this report, whether as a result of new information, future events, changes in assumptions or otherwise, after the date of this report. Readers are cautioned not to place undue reliance on these forward-looking statements. Item 8. Financial Statements and Supplementary Data See pages F-1 through F-18. 20 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders RELM Wireless Corporation West Melbourne, Florida We have audited the accompanying consolidated balance sheets of RELM Wireless Corporation as of December 31, 2014 and 2013 and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of RELM Wireless Corporation at December 31, 2014 and 2013, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ BDO USA, LLP Miami, Florida March4, 2015 F-1 RELM WIRELESS CORPORATION CONSOLIDATED BALANCE SHEETS (in Thousands, except share data) December31, ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable (net of allowance for doubtful accounts of $49 and $84 in 2014 and 2013, respectively) Inventories, net Deferred tax assets Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Deferred tax assets, net Capitalized software, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation and related taxes Accrued warranty expense Accrued other expenses and other current liabilities Deferred revenue Total current liabilities Deferred revenue Total liabilities $ $ Commitments and contingencies Stockholders’ equity: Preferred stock; $1.00 par value; 1,000,000 authorized shares none issued or outstanding. — — Common stock; $.60 par value; 20,000,000 authorized shares: 13,665,087 and 13,588,804 issued and outstanding shares at December 31, 2014 and 2013, respectively Additional paid-in capital Accumulated earnings (deficit) (1,405 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. F-2 RELM WIRELESS CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in Thousands, except per share data) Years Ended December31, Sales, net $ $ Expenses Cost of products Selling, general and administrative Operating income Other (expense) income: Interest expense — — Interest income 1 — Other (expense) income (6 ) 16 Total other(expense) income (5
